United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-121
Issued: August 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 18, 2010 appellant filed a timely appeal from a September 10, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The last merit decision
was issued on December 22, 2009. An appeal of OWCP decisions issued on or after
November 19, 2008 must be filed within 180 days. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board does not have jurisdiction
over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On June 30, 2008 appellant, then a 53year-old equipment operator, alleged that he injured his left shoulder when his vehicle ran over a
bump in the road. By decision dated August 26, 2008, OWCP denied his claim, finding that he
failed to submit sufficient medical evidence to support a left shoulder injury arising from the
incident of June 30, 2008.
On September 23, 2008 appellant requested reconsideration and submitted a
September 10, 2008 report from Dr. H. Lynn Norman, Board-certified in orthopedic surgery,
who initially examined appellant on July 18, 2008 for evaluation of his left shoulder
symptomatology. Dr. Norman noted that appellant had undergone prior left shoulder surgery
repair in October 2007 but never fully recovered. He continued to experience persistent pain and
was diagnosed with a full thickness tear of the supraspinatus tendon of the left shoulder on
September 2, 2008. Dr. Norman opined that appellant’s torn rotator cuff required further
treatment and was directly related to a work injury that he sustained in April 2007. He
recommended a left shoulder arthroscopy/rotator cuff repair surgery.
By decision dated October 7, 2008, OWCP denied modification of its August 26, 2008
decision.
On October 28, 2008 appellant requested reconsideration.
In a July 18, 2008 report, Dr. Norman stated that appellant continued to experience left
shoulder pain stemming from his preexisting left shoulder condition. He diagnosed left rotator
cuff tendinitis with possible retear.
By decision dated November 5, 2008, OWCP denied modification of the October 7, 2008
decisions.
In a September 22, 2009 decision,2 the Board affirmed OWCP’s determination that
appellant failed to submit sufficient evidence to establish that he sustained a left shoulder injury
in the performance of duty on June 30, 2008. The facts of this case as set forth in the Board’s
September 22, 2009 decision are incorporated by reference.
By letter dated October 12, 2009, appellant’s attorney requested reconsideration, noting
work-related injuries appellant had previously sustained. By decision dated December 22, 2009,
OWCP denied modification of its previous decisions.
By letter dated July 23, 2010, appellant’s attorney requested reconsideration. He
resubmitted Dr. Norman’s September 10, 2008 report, but did not submit any new medical
evidence.

2

Docket No. 09-616 (issued September 22, 2009).

2

By decision dated September 10, 2010, OWCP denied appellant’s application for review
on the grounds that it did not raise any substantive legal questions or include new and relevant
evidence sufficient to warrant review of the prior decisions.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by constituting
relevant and pertinent evidence not previously considered by OWCP.3 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.4
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; did not advance a relevant legal argument not previously
considered by OWCP; and did not submit relevant and pertinent evidence not previously
considered by OWCP. The evidence appellant submitted in connection with his July 23, 2010
reconsideration request was not new and relevant evidence. The September 10, 2008 report from
Dr. Norman was previously reviewed by OWCP on October 7, 2008, and by the Board on
September 22, 2009. This report is therefore cumulative and repetitive. The Board has held that
the submission of evidence which repeats or duplicates evidence already in the case record has
no evidentiary value and does not constitute a basis for reopening a case.5 Appellant’s
reconsideration request failed to show that OWCP erroneously applied or interpreted a point of
law nor did it advance a point of law or fact not previously considered by OWCP. OWCP did
not abuse its discretion in refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

5

See Mary A. Ceglia, 55 ECAB 185 (1998).

3

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

